Hurley, J.
This Report, claimed by the non-corporate defendants, seeks review of the trial judge’s allowance of the plaintiff’s motion for summary judgment. We dismiss the Report.
The plaintiff brought suit to recover sums due from the defendants pursuant to promissory notes executed and guaranteed by them. After hearing, the judge allowed the motion as to liability. After a hearing to assess damages, judgment was entered against all defendants.
The Report was claimed by the non-corporate defendants. Beyond the filing of the Report, no further action to prosecute the Report has been taken. The appellants have not filed a brief. Effectively they raise no issue nor error before this division.4 The Report is dismissed.

Dist./Mun. Cts. R. A. D. A, Rule 19(c) provides consequences for failure to file briefs.